Per Curiam:
The order under review ranks the creditors, after the Smith Premier Company, according to the times when the receivership was extended to their judgments. The receiver’s title, however, now extends back to the date of the service of the order for the debtor’s examination. (Code Civ. Proc. § 2469.)
A receiver takes the legal title to the personal property of the judgment debtor for the benefit of the judgment creditors for whom he is appointed receiver and of other judgment creditors to whose judgments the receivership may be extended. (Kennedy v. Thorp, 51 N. Y. 174; Matter of Walker, 157 App. Div. 609, 617; Steinert v. Van Aken, 165 206, 209.) It was immaterial which of the creditors secured the appointment of the receiver, because the order of the Smith Premier Typewriter Company stopped the debtor from transferring his property. The subsequent earnings from the city in 1910, by this order of 1913 became subject to this receivership, without distinction between such moneys earned before and after June 15, 1910.
*655As Ward alone has appealed, the order should be modified so that after costs and expenses of the receivership (which are not questioned on this appeal) Ward should be paid in full, after the Smith Premier Company. The further readjustment will follow according to dates of service of orders for the debtor’s examination.
As thus modified, the order will be affirmed, with ten dollars costs and disbursements to appellant Ward.
Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ., concurred.
Order of the County Court of Richmond county modified in accordance with opinion per curiam, and as modified affirmed, with ten dollars costs and disbursements to appellant Ward. Order to be settled on notice before Mr. Justice Putnam.